Case: 4:19-cr-00087-CDP-NAB Doc. #: 2 Filed: 01/31/19 Page: 1 of 4 PageID #: 7

                                                                                        f~!LE[l)

                         IN THE UNITED STATES DISTRICT COURT
                                                                                     JAN 31 2019
                             EASTERN DISTRICT OF MISSOURI                           U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                                   EASTERN DIVISION                                       ST. LOUIS

UNITED STATES OF AMERICA,                         )
                                                  )
            Plaintiff,                            )
                                                  )    No.
v.                                                )
                                                  )
ABAYOMI JAMIL MARTIN,                             )
                                                         _4:19CR00087 CDP/NAB
      a/k/a Yomi Mart~,                           )
                                                  )
            Defendant.                            )

                                         INDICTMENT

            THE GRAND JURY CHARGES:

                                          COUNTl
                                         WIRE FRAUD

A. " INTRODUCTION

       At all times relevant to the Indictment:

       1.        The defendant, ABAYOMI JAMIL MARTIN, a/k/a Yomi Martin (hereinafter

referred to as "MARTIN"), resides at 1057 Wyndgate Ridge Drive in Lake St. Louis, Missouri.

MARTIN registered Nuco Group Holdings LLC (hereinafter referred to as "Nuco"), a New York

limited liability company, and Think B.I.G. Holdings, LLC (hereinafter referred to as "Think

B.I.G."), a Missouri limited liability company.

       2.        Famous Nobodys, Inc. (hereinafter "Famous Nobodys") was incorporated in

Georgia during January, 2016.     C.V: is the sole owner and operator of Famous Nobodys, which

designs, manufactures, and distributes clothing and apparel.

       3.        B.C. is a player with the Baltimore Ravens of the National Football League, and

previously played for the Dallas Cowboys.         During 2016, B.C. was introduced to defendant
Case: 4:19-cr-00087-CDP-NAB Doc. #: 2 Filed: 01/31/19 Page: 2 of 4 PageID #: 8




MARTIN by B.C.'s business manager for purposes of discussing a possible investment by B.C.

in Nuco and, specifically, Famous Nobodys.

B.     SCHEME TO DEFRAUD

       4.      Beginning in or about early 2016, and continuing through in or about May, 2017,

both dates being approximate and inclusive, in the Eastern District of Missouri and elsewhere,

defendant,

                     ABAYOMI JAMIL MARTIN, a/k/a Yomi Martin,

devised, intended to devise, and knowingly participated in a scheme to defraud and obtain money

from B.C., in an approximate amount of $250,000, by means of materially false and :fraudulent

pretenses, representations, and promises.

       5.      It was a part of the scheme that, on one and more occasions, MARTIN falsely

represented to B.C. and B.C. 's business representative that MARTIN was a part owner of Famous

Nobodys when, in fact, C.V. was the sole owner of Famous Nobodys, and MARTIN never owned

any interest in Famous Nobodys. ·

       6.      It was a further part of the scheme that, on one and more occasions, MARTIN

provided financial documents, including inco~e statements purportedly for Nuco, and operating

budgets.purportedly for Famous Nobodys, to B.C. and B.C.'s business manager which reflected

the projected performance ofNuco in the coming years in order to induce B.C. to invest in Famous

Nobodys through Nuco.      MARTIN falsely represented that Nuco was to be the entity which

would operate Famous Nobodys.

       7.      It was a further part of the scheme that, on or about August 27, 2016, MARTIN

flew to Dallas, .Texas in order to meet with B.C. and B.C.'s business manager.      During that

meeting, MARTIN presented B.C. with a document entitled "Operating Agreement of Nuco



                                               2
Case: 4:19-cr-00087-CDP-NAB Doc. #: 2 Filed: 01/31/19 Page: 3 of 4 PageID #: 9




Group Holdings, LLC," which document falsely represented that B.C., through his charitable

·organization [B.C.] Enterprises, would have a .17.5% ownership interest in Nuco, that Famous

Nobodys would. have a 72.5% ownership interest in Nuco, and that MARTIN's Think B.I.G.

woulc;l have a 10% ownership interest in Nuco.       MARTIN falsely represented that Nuco 's

purpose would be to own a portion of and assist in the operation of Famous Nobodys. · Based

upon MARTIN's false representations, B.C. signed the operating agreement and agreed to provide

MARTIN with $250,000 as his investment in Nuc6 for the purpose of ovyning as an equity holder

and operating Famous Nobodys.        Unbeknownst to B.C., C.V., the true owner of Famous

Nobodys, never saw nor knew about this purported operating agreement, never agreed to allow

Nuco to own or operate Famous Nobodys, and never agreed to tum over any ownership interest in

Famous Nobodys to MARTIN, Think B.I.G., Nuco, or B.C.

        8.     As a further part of the scheme, at MARTIN's direction, on or about September

12, 2016, B.C. wired $250,000 to MARTIN's Think B.I.G. bank account based upon MARTIN's

false representation that the funds would be invested in Famous Nobodys. .None ofB.C.'s funds

were, in fact, provided by MARTIN to C.V. or to Famous Nobodys.            Instead, as part of the

scheme, MARTIN used B.C.'s funds primarily for his own personal expenses, including cash

withdrawals and credit card payments.   MARTIN also used a portion of B.C.'s funds to pay for
                                                                   ,

the expenses and training costs of several professional boxers, all without B.C. 's knowledge and

authority.

       9.      As part of-the ~cheme, and in order to lull B.C. into believing that his funds had

been used to purchase an interest in Famous Nobodys through Nuco, MARTIN provided B.C. and

B.C. 's business manager with one and more updates which falsely represented that Famous

Nobodys was doing well, and that B.C.'s purported investment was secure.     For example, during



                                               3
Case: 4:19-cr-00087-CDP-NAB Doc. #: 2 Filed: 01/31/19 Page: 4 of 4 PageID #: 10




October, 2016, MARTIN falsely represented via text message that, " ... theres plenty going on ... hn

speaking of a new collection for holiday launch the online never stopped weve been doing

everything in house im preparing for a transition for a larger scale.. So when I said samples im

speaking of cut and sew items like hoodies coats njoggers.     New line will also go into stores for

holiday T shirts aren't enough."   None of what MARTIN communicated in the text message was

true.

C. THEWIRE

        10.     On or about September 12, 2016, within the Eastern District of Missouri and

elsewhere, for the purpose of executing the above-described scheme to defraud and to obtain

mon_ey and property by means of false and fraudulent pretenses, and representations, the defendant,

                      ABAYOMI JAMIL MARTIN, a/k/a Yomi Martin,

d~dknowingly cause to    be transmitted by means of wire communication in and affecting interstate

commerce, certain writings, signs, and signals, including the wire of $250,000 from a Capital One

Bank account in the name of [B.C.] Enterprises, LLC from a Capital One Bank branch located in

Frisco, Texas to a Bank of America account in the name ofMARTIN's Think B.I.G. Holdings,

LLC located in the Eastern District of Missouri, said funds then being used by defendant for his

own personal use unrelated to Nuco or Famous Nobodys.

        In violation of Title 18, United States Code, Section 1343.

                                                     A TRUE BILL.


                                                     FOREPERSON
JEFFREY B. JENSEN
United States Attorney


HAL GOLDSMITH, 62501
Assistant United States Attorney


                                                 4
